Order unanimously affirmed without costs. Memorandum: Plaintiff was demolishing a concrete fire wall on the ground floor or basement of a building by hitting the wall with a sledgehammer when a piece of concrete block that was part of the wall fell and struck his hand. Because the wall was at the same elevation as plaintiff’s work site, Supreme Court properly granted that part of defendant’s cross motion for summary judgment dismissing the Labor Law § 240 (1) cause of action (see, Misseritti v Mark IV Constr. Co., 86 NY2d 487, 491, rearg denied 87 NY2d 969; Matter of Sabovic v State of New York, 229 AD2d 586; Klien v County of Monroe, 219 AD2d 846, lv denied 87 NY2d 804).
The court also properly granted that part of the cross motion for summary judgment dismissing the Labor Law § 241 (6) cause of action. The numerous sections of the Industrial Code alleged to have been violated either do not apply to the facts of this case (see, Klien v County of Monroe, supra) or set forth general standards of care, which do not give rise to liability under section 241 (6) (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 505). (Appeal from Order of Supreme Court, *952Erie County, Flaherty, J.—Summary Judgment.) Present— Denman, P. J., Green, Hayes, Balio and Fallon, JJ.